Citation Nr: 1017841	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty from October 1965 to October 
1968, including service in the Republic of Vietnam from May 
1966 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2003 rating decision 
in which the RO declined to reopen claims for service 
connection for skin and liver disorders previously denied in 
rating decisions dated in April and December 1995.  As 
discussed during the October 2007 video conference hearing, 
the regulations pertaining to presumptive service connection 
based on exposure to herbicides have been amended since 1995.  
Those amendments establish a new basis for entitlement for 
each of the claimed disorders, and thus each was considered a 
new claim for service connection and not an attempt to reopen 
a claim previously denied in a final decision.  

In August 2007, the Board remanded the case to the RO to 
schedule a requested Travel Board hearing.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held in October 2007.  A copy of the 
hearing transcript is associated with the record.

In a November 2007 decision, the Board denied the Veteran's 
service connection claim for a skin disorder, therefore this 
issue is no longer in appellate status.  In that decision, 
the Board also remanded the remaining service connection 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.
 
In July 2009, the Board again remanded the claim for service 
connection for a liver disorder, to include as a result of 
exposure to herbicides, for additional development.  The case 
now is before the Board for further appellate consideration.



FINDING OF FACT

The evidence does not show that liver disease was present in 
service, or that cirrhosis of the liver was manifested within 
one year of the Veteran's discharge from service; the most 
probative and persuasive medical evidence shows that the 
Veteran's currently diagnosed hepatitis and cirrhosis of the 
liver is not causally related to his period of active 
military service, to include due to in-service exposure to 
herbicides, but are due to alcoholism.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
liver disorder, to include as a result of exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.313 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004)  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

Collectively, letters dated in March 2003, December 2003, 
January 2007, March 2007, and January 2008 provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and how a disability rating and an effective date is 
established consistent with the holdings in Pelegrini and 
Dingess.  After the Veteran and his representative were 
afforded opportunity to respond to the notice identified 
above, the December 2009 supplemental statement of the case 
(SSOC) reflects readjudication of the service connection 
claim remaining on appeal.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, Social Security Administration 
(SSA) records, a hearing transcript, healthcare provider 
statements, and various lay statements submitted by the 
Veteran and his representative, on his behalf, have been 
associated with the record.  An October 2009 VA examination 
involved a thorough interview with the Veteran, and the 
examiner provided an opinion and sufficient detail for the 
Board to make a decision on the claim decided on appeal.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remands with 
regard to the claim decided herein.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (199).  Thus, the Board finds that 
there is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim herein decided.  

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain specified 
diseases, including cirrhosis of the liver, which are shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. §§ 
101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims filed after October 31, 1990, an injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Id.  The Board notes 
that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g en banc denied, 268 F.3d 1340 (2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 U.S.C.A. § 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  The Veteran currently has no service-connected 
disabilities.

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a liver disorder, to include as a 
result of exposure to herbicides.

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, a liver disorder during 
service.  Subsequent to service, the Veteran asserts that his 
liver disorders are etiologically related to his period of 
service, specifically to exposure to herbicides.  

During the October 2007 Board hearing, the Veteran testified 
that he had just gone through a divorce and everything and 
was drinking and that Dr. J. B., Jr. told him that he could 
not drink because with dioxin poisoning in his body, when he 
lost weight, dioxin is stored in his body fat, goes all 
though his body, and affects every organ in his body.  He 
stated that according to this physician, if the Veteran took 
one drink, than it would be like an average man taking ten 
drinks, because of the effects of dioxin. 

With regard to the Veteran's claim for service connection for 
a liver disorder, the Board is aware that the post-service VA 
treatment records document a history of treatment for 
alcoholic hepatitis and cirrhosis of the liver.  To that end, 
the Veteran's service in the Republic of Vietnam during the 
Vietnam Era, from May 17, 1966 to May 16, 1967, has been 
verified by the RO.  In this regard, the Board observes that 
VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), recently amended to 
add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); 
see also 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition, such 
as digestive disorders to include liver toxicity, for which 
it has not specifically determined that a presumption of 
service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 Fed. 
Reg. 32,395-32,407 (June 12, 2007).  Hepatitis and cirrhosis 
of the liver are not listed among the presumptive diseases 
for which service connection may be granted on the basis of 
exposure to herbicides under 38 C.F.R. § 3.309(e).  
Therefore, service connection may not be granted for 
hepatitis or cirrhosis of the liver on the basis of the 
presumptive regulatory provisions just discussed.  In the 
absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the Veteran's claim of service connection for a liver 
disorder can only be addressed on a direct service connection 
basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In its November 2007 remand, the Board noted that a vast 
majority of the medical evidence contained in the treatment 
records over the years since the early 1990s implicitly 
associate the Veteran's current liver disorder to alcohol 
abuse.  For example, during an August 1992 VA outpatient 
visit, the Veteran complained of a 30-pound weight loss in 6 
months, reported that he had never been in a detox program 
and would consider detox, and had had alcohol that day.  The 
assessment was alcoholism.  In October 1992, a healthcare 
provider noted that the Veteran appeared to have acute and 
chronic hepatitis in a patient with acute and chronic 
alcoholism.  The following month, the Veteran was seen at the 
Aroostook Medical Center for abdominal pain.  Admission note 
reflects that the Veteran was a chronic alcoholic with a 
potential diagnosis of alcoholic hepatitis as all of the 
infectious hepatitis screens were negative; and that he 
reported normally drinking two to three drinks a night but 
that over the previous weekend, he was hunting with a friend 
and drank quite heavily.  A follow-up at the Aroostook Mental 
Health Center (AMHC) for alcohol counseling and possible 
detoxification was recommended.  In a December 1992 
statement, J. B., Jr., M.D. indicated that the Veteran was 
suffering from alcoholic hepatitis, had lost 30 pounds in the 
last year secondary to his abuse of alcohol, and was disabled 
secondary to chronic and acute alcoholism and alcoholic 
hepatitis of a moderate to a severe nature.  When seen for a 
January 1993 SSA disability reassessment, Dr. J. B., Jr. 
noted that the Veteran has great difficulty lifting things 
over 10 pounds; that he had had a loss of muscle mass 
secondary to his chronic alcoholism and malnutrition that 
came with drinking alcohol and not eating; that the Veteran 
had kicked his wife out of the house recently because of 
disagreements; and that he was disabled from many jobs that 
are available.  Dr. J. B., Jr. added that the Veteran had had 
some muscle wasting of all four extremities secondary to 
alcoholism and that he did suffer from cirrhosis of the 
liver.  An AMHC intake summary revealed that the Veteran 
began drinking with friends at 16; that he drank daily, while 
in service; and that he had increased to heavy drinking in 
recent years.  The diagnosis was alcohol dependence.  A 
January 1993 SSA decision reflects that the Veteran had a 
long history of alcohol abuse and that his primary diagnosis 
had been disability secondary to chronic and acute alcoholism 
and alcoholic hepatitis, which led to anorexia, malnutrition 
and cirrhosis of the liver.  A February 2004 SSA reassessment 
reflects an assessment of cirrhosis secondary to alcohol 
abuse.

Counter to the above, in 1995, Dr. J. B., Jr. provided 
opinions linking the Veteran's liver condition to exposure to 
Agent Orange in service.  In March 1995, he opined that the 
Veteran's liver disease was due to "dioxin poisoning during 
his tour of duty in Vietnam."  In a June 1995 report of 
examination, Dr. J. B., Jr. stated that he had been treating 
the Veteran since 1992 and that the Veteran had been fighting 
against the destructible effects of Agent Orange, which 
included its effect on the liver, "heightened sensitivity to 
the alcohol deleterious effects of the body's major organ 
systems such as hastening cirrhosis of the liver . . . that 
occur with Agent Orange as well."  Later in that same 
report, Dr. J. B., Jr. opined that the Veteran's cirrhosis of 
the liver was from a combination of heavy exposure to Agent 
Orange in the past and exposure to alcohol.  

In an October 2009 VA examination report, the examiner noted 
that the Veteran developed liver disease many years ago 
associated with a long history of alcohol intake, including 
cirrhosis of the liver.  This examiner added that the most 
common cause of liver cirrhosis is someone who drinks alcohol 
regularly.  The Veteran continues to drink alcohol and his 
last alcohol intake was earlier the day of the examination-
had 1/2 beer to wash down his medications.  A February 2009 VA 
primary care telephone encounter note revealed that the 
Veteran had been drinking wine-2 to 4 glasses/day, if not 
more.  The only risk factor for chronic liver disease was the 
Veteran's long history of alcohol intake.  Following a review 
of the claims file and examination of the Veteran, the VA 
examiner opined that it is less likely as not that the 
Veteran's diagnosis of cirrhosis of the liver was incurred in 
or aggravated by his period of active duty, to include as a 
result of presumed exposure to herbicides in Vietnam.  The 
examiner added that the Veteran continues to drink alcohol 
with his last intake earlier that morning.  Chronic alcohol 
intake causes cirrhosis of the liver, adding that Dr. J. B., 
Jr.'s opinion that the Veteran's problems are cause by dioxin 
poisoning is without merit as there are no records to 
substantiate that he was poisoned by dioxin.  Moreover, there 
is no medical nexus implicating herbicide exposure and liver 
disease as shown in a study done by the Center for Disease 
Control (CDC) that revealed no direct link between dioxin 
exposure and liver disease.  Thus, the VA examiner summarized 
that the cause of the Veteran's liver disease was chronic and 
acute alcohol intake and that there was no aggravation by 
service.

The Board finds the VA examiner's opinion is more persuasive 
than that render by the Veteran's private physician.  Unlike 
the VA examiner, the Veteran's treating physician did not 
review the Veteran's claims file that included copies of his 
service and post-service treatment records and SSA records.  
If he had, he would have noted that, except for his own more 
recent opinions, other healthcare practitioners have all 
attributed the Veteran's alcoholic hepatitis and cirrhosis of 
the liver to the Veteran's long history of alcohol abuse.  He 
would have learned that disease incurred during active 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed and that VA has determined that there is no 
positive association between exposure to herbicides and liver 
disease based on a 2002 report of the National Academy 
Sciences (NAS) and prior NAS reports.  Moreover, Dr. J. B., 
Jr. did not give a rationale for his belief that the 
Veteran's liver disease was due not only to alcohol abuse but 
also to dioxin exposure.  

Therefore, the Board finds the October 2009 VA examiner's 
opinion is more probative with regard to an opinion as to 
whether the Veteran's liver disease is due to service, 
particularly in-service exposure to dioxin (Agent Orange).  
This is particularly so here, where the VA examiner cited to 
a recent CDC study on dioxin exposure, had interviewed and 
examined the Veteran and had reviewed the claims file, which 
revealed that not only had the SSA but also all healthcare 
providers, including Dr. J. B., Jr. himself had found the 
Veteran's alcoholic hepatitis and cirrhosis of the liver 
secondary to chronic and acute alcoholism.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Board 
may favor the opinion of one competent medical expert over 
another if its statement of reasons and bases is adequate to 
support that decision).  Therefore, the Veteran's claim for 
service connection for a liver disorder, to include as a 
result of exposure to herbicides, is denied.

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and written assertions and those of 
his representative that his liver disease is the result of 
service, to include in-service exposure to herbicides; 
however, none of this evidence provides a basis for allowance 
of the claim.  As laypersons without the appropriate medical 
training and expertise, they are not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service, to include exposure to herbicides.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, their lay assertions in this regard have no probative 
value.

In reaching the above determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a liver disorder, to include as a 
result of exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


